DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both heart and a gantry.  
FIG. 2 includes two labels 28, one corresponding to the heart as stated in the specification and the other corresponding to a gantry which was previously designated with the label 12 in FIG. 1. The examiner recommends correcting the label 28 that corresponds to the gantry to label 12 as previously defined within FIG. 1 and the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
[0045]: As written it reads “Then the detector controller 30 rotates the detector columns 22 around the bore to the ideal position for the particular region of interested based on user input 39, patent shape information, or information of the test and patient from other sources, such as memory 38 or network 42”. However to correct the typos, “interested” should be changes to “interest” and “patent” should be changed to “patient”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claims 5, 12 and 18, the claims recites “a detector position”, however, there is insufficient antecedent basis for this limitation in the claim. When stated this way it is unclear whether this detector is intended to correspond to the imaging detector or an additional detector. For the sake of examination, the examiner is interpreting the detector position to be the imaging detector. Should this interpretation be correct, the examiner recommends amending these claims to include the word “imaging” to describe the detector.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US 20130032715 A1 “Zhu” and further in view of Takayama et al. US 20070194222 A1 “Takayama” and Hawman US 20060091315 A1 “Hawman”.
In regard to claims 1 and 9, Zhu teaches “A detector system comprising:” (Claim 1) (“FIG. 1 is an illustration of an X-ray Compton scatter imaging system according to one embodiment of the present invention. As shown in FIG. 1, X-rays emanate from focal point 100 to radiate object 102. […] The system of FIG. 1 can be used to image structure 104 of object 102” [0038]. Therefore, since the X-ray Compton scatter imaging system can be used to image structure 103 within the object 102, under broadest reasonable interpretation, the X-ray Compton scatter imaging system constitutes a detector system.);
“an imaging detector” (Claim 1) (“Front detector 106 receives the radiation transmitted or deflected by object 102 or structure 104 in a generally “x” direction from focal point 100, or the X-ray source” [0039]. Since the front detector 106 receives radiation transmitted or deflected by object 102 
“and at least one processor operably coupled to the imaging detector, the at least one processor configured to:” (Claim 1) (“When a fan-beam or a cone-beam source is used, the intensity on side detector 108 measures the total number of scatter photons along a line passing through detector 108 and collimator 110. Compton scatter images can be obtained using various techniques such as linear programming” [0043]. In order to obtain Compton scatter images using linear programming, at least one processor had to have been operably coupled to the imaging detector (i.e. the detectors 106 and 108), the at least one processor containing program instructions for performing image processing.);
“A method comprising: acquiring radiation including both direct radiation and scattered radiation from an object with an imaging detector” (Claim 9) (“A method of computed tomography imaging, comprising: providing an energy source for directing energy along a path at least x toward an object located a distance from the energy source, wherein a portion of the energy undergoes Compton effect upon interaction with the object to create a plurality of Compton scatter photons” [Claim 8]; “Front detector 106 receives the radiation transmitted or deflected by object 102 or structure 104 in a generally “x” direction from focal point 100, or the X-ray source” [0039] and “The system of FIG. 1 further comprises side detector 108. Side detector 108 can have a construction similar to front detector 106 or can be constructed (optimized) to detect specific types of radiation, such as Compton scattering” [0040]. Therefore, since the method includes an energy source with performs the step of directing energy along the path x toward the object as shown in FIG. 1 and the front detector 106 receives the radiation transmitted by object 108 (i.e. direct radiation) and the side detector 108 receives the 
 “identify direct radiation […]” (Claim 1) and “identifying the direct radiation […]” (Claim 9) (“Front detector 106 receives the radiation transmitted or deflected by object 102 or structure 104 in a generally “x” direction from focal point 100, or the X-ray source” [0039]. Transmission of radiation in the generally “x” direction from focal point 100 as shown in FIG. 1, corresponds to direct radiation. In order for the front detector to receive the radiation transmitted by the object in a generally “x” direction from focal point 100, under broadest reasonable interpretation the front detector had to have identified direct radiation.);
“identify scattered radiation […]” (Claim 1) and “identifying the scattered radiation […]” (Claim 9) (“When irradiated by a source, object 102 or structure 104 will radiate or reflect various types of radiation in various directions. To locate the source of scatters photons, pinhole collimator 110 is placed in between side detector 108 and object 102 […] the majority of the received scatter photons on side detector 108 are generated by Compton scattering processes” [0040]. Therefore, in order for the side detector 108 to receive scatter photons generated by Compton scattering processes, the side detector had to have identified scattered radiation.); […];
Zhu does not explicitly teach “using a first energy window” or “using a second energy window”. 
Takayama teaches to “using a first energy window” or “using a second energy window” (“The window circuit 2A is to generate one pulse signal in the case the Z signal, inputted from the gamma camera section 1, represents an energy fallen within the range of a main window (first collection window). The main window is set up at and around an energy (peak energy) at which the count on the radioisotope to collect is maximized” [0036] and “Meanwhile, the window circuit 2B is to generate one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the detector system and method of Zhu so as to include the first and second energy windows of Takayama in order to detect radiation emitted from an object within multiple energy windows [Takayama: 0006]. Gamma rays are commonly used in nuclear imaging. By including multiple energy windows, the scattering of the gamma rays as a result of interaction with the object being examined can be detected. Combining the prior art elements according to known techniques would yield the predictable result of detecting both direct and scattered radiation each within different energy characteristics. 
The combination of Zhu and Takayama does not explicitly teach “determine(ing) a patient border using at least the scattered radiation” (Claims 1 and 9).
Hawman teaches “determine(ing) a patient border using at least the scattered radiation” (“In a fast pre-scan acquisition, scatter and transmission data can be acquired. These data can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhu and Takayama so as to include determining the patient border using at least the scattered radiation as disclosed in Hawman in order to reconstruct an image with sufficient resolution to provide to the user [Hawman: 0046]. The direct radiation and the scattered radiation both provide information about the patient’s contour therefore, it would be obvious to utilize both forms of radiation when determining the patient border.
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Zhu and Takayama does not explicitly teach teaches “wherein the patient border is determined based on a detection footprint defined by identified scatter radiation” (“In a fast pre-scan acquisition, scatter and transmission data can be acquired. These data can be reconstructed at sufficient resolution to determine patient contour. Based on the determined contour an NCO (non-circular orbit) can be configured that does not truncate patient data at body surface regions nearest to the detector, for either emission or transmission projections” [0046]. In this case, transmission data constitutes direct radiation. Therefore, since the scatter and transmission data can be reconstructed at sufficient resolution to determine patient contour (i.e. the patient border), under broadest reasonable interpretation the patient border is determined based on a detection footprint defined by identified scattered radiation.).

In regard to claims 3 and 10, due to their dependence on claims 1 and 9, these claims inherit the references disclosed therein. That being said, Zhu does not teach “wherein the second energy window includes lower energies than the first energy window”.
Takayama teaches “wherein the second energy window includes lower energies than the first energy window” (“The window circuit 2A is to generate one pulse signal in the case the Z signal, inputted from the gamma camera section 1, represents an energy fallen within the range of a main window (first collection window). The main window is set up at and around an energy (peak energy) at which the count on the radioisotope to collect is maximized” [0036] and “Meanwhile, the window circuit 2B is to generate one pulse signal in the case the Z signal represents an energy fallen within the energy range of a sub-window (second collection window) adjacent to and on a lower energy side than the main window” [0037]. The main window (first collection window) constitutes a first energy window and the sub-window (second collection window) constitutes a second energy window. In this case, since the second collection window is adjacent to the main window (i.e. the first energy window) and has lower energy than the main window, under broadest reasonable interpretation, the second energy window includes lower energies than the first energy window.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the detector system and method of Zhu so as to include the first and 
In regard to claims 6 and 13, due to their dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. That being said, Zhu discloses “wherein the at least one processor is configured to concurrently acquire the direct radiation and scattered radiation […]” (Claim 6) and “wherein the direct radiation and scattered radiation are concurrently acquired” (Claim 13) (“In addition to a primary or “front”, detector, placed in line with a target in conventional CT systems, various embodiments of the present invention use a secondary or “side” detector, in an orientation relative to the front detector. […] Some embodiments of the present invention acquire both conventional CT projection data and scatter data in a single scan, thereby maximizing the use of a single radiation event” [0037]. As established previously the front detector 106 acquires direct radiation and the side detector 108 acquires scattered radiation (i.e. Compton scatters). Since both conventional CT projection data (i.e. direct radiation) and scatter data are acquired in a single scan, under broadest reasonable interpretation, the at least one processor is configured to concurrently acquire direct radiation and scattered radiation.). 
Zhu does not teach “and store the direct radiation and scattered radiation in different datasets” (Claim 6) or “the method further comprising storing the direct radiation and scattered radiation in different datasets” (Claim 13).
Takayama teaches “and store the direct radiation and scattered radiation in different datasets” and “the method further comprising storing the direct radiation and scattered radiation in different datasets” (“In this situation, in the existing medical apparatus, the difference of energy-based collection efficiency is not corrected thus measuring higher-energy and lower-energy gamma rays equally one in count. The SPECT apparatus already possessed the function of storage in different files for the collection energy windows” [0009], “when receiving an XY signal from the gamma camera section 1, a pulse signal from the window circuit 2A and a reciprocal to collection efficiency from the CPU 4, the gamma-ray count circuit 5 sequentially adds the reciprocal to collection efficiency to a predetermined address of an image memory 6A which stores the two-dimensional position data” [0042] and “When receiving an XY signal from the gamma camera section 1, a pulse signal from the window circuit 2B and a reciprocal to collection efficiency from the CPU 4, the gamma-ray count circuit 5 sequentially adds the reciprocal to collection efficiency to a predetermined address of an image memory 6B, which stores the two-dimensional position data, as represented by the XY signal” [0043]. As shown in FIG. 1, the window circuit 2A is the main window (i.e. corresponding to the first energy window) and the window circuit 2B is the sub-window (i.e. corresponding to the second energy window which is lower in energy than the main window. In this case, the main window corresponds to direct radiation (i.e. corresponding to maximum/peak energy) and the sub-window corresponds to scattered radiation (i.e. which has lower energy). Therefore, since the XY signal sent through the window circuit 2A is stored in the image memory 6A and the XY signal sent through the window circuit 2B is stored in the image memory 6B, under broadest reasonable interpretation, the direct radiation and scattered radiation in different datasets are stored in different datasets.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Zhu so as to include storing the direct radiation and scattered radiation in different datasets as disclosed in Takayama in order to allow these different radiation sets to be accessed separately at a future point in time. Combining the prior art 
In regard to claims 7 and 14, due to their dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. That being said, the combination of Zhu and Takayama does not teach “wherein the at least one processor is configured to determine the patient border using the scattered radiation and the direct radiation” (Claim 7) or “wherein the patient border is determined using the scattered radiation and the direct radiation” (Claim 14).
Hawman teaches “wherein the at least one processor is configured to determine the patient border using the scattered radiation and the direct radiation” and “wherein the patient border is determined using the scattered radiation and the direct radiation” (“In a fast pre-scan acquisition, scatter and transmission data can be acquired. These data can be reconstructed at sufficient resolution to determine patient contour. Based on the determined contour an NCO (non-circular orbit) can be configured that does not truncate patient data at body surface regions nearest to the detector, for either emission or transmission projections” [0046]. In this case, transmission data constitutes direct radiation. Therefore, since the scatter and transmission data can be reconstructed at sufficient resolution to determine patient contour (i.e. the patient border), under broadest reasonable interpretation the patient border is determined using the scattered radiation and the direct radiation.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhu and Takayama so as to include determining the patient border using the scattered radiation and the direct radiation as disclosed in Hawman in order to reconstruct an image with sufficient resolution to provide to the user [Hawman: 0046]. The direct radiation and the scattered radiation both provide information about the patient’s contour therefore, it would be obvious to utilize both forms of radiation when determining the patient border.
Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US 20130032715 A1 “Zhu”; Takayama et al. US 20070194222 A1 “Takayama” and Hawman US 20060091315 A1 “Hawman” as applied to claims 1-3, 6-7, 9-10, 13-14 above and further in view of Miller et al. US 20060002511 A1 “Miller” and Hanis US 20130294570 A1 “Hanis”.
In regard to claims 4 and 11, due to their dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. The combination of Zhu, Takayama and Hawman does not teach “wherein the at least one processor is configured to operate the imaging detector to perform a preliminary imaging with the imaging detector at least partially retracted, […]” (Claim 4) and “operating the imaging detector to perform a preliminary imaging with the imaging detector at least partially retracted; operating the imaging detector to perform a preliminary imaging with the imaging detector at least partially retracted; acquiring preliminary imaging information acquired during the preliminary imaging; […]” (Claim 11).
Miller teaches “wherein the at least one processor is configured to operate the imaging detector to perform a preliminary imaging with the imaging detector at least partially retracted, […]” (Claim 4) and “operating the imaging detector to perform a preliminary imaging with the imaging detector at least partially retracted; acquiring preliminary imaging information acquired during the preliminary imaging; […]” (Claim 11) (“For each treatment session, it is important that the patient be supported in the exact same position as during the preliminary imaging or scanning session utilized in the development of the treatment plan (i.e. the original position)” [0011]. In this case in order to perform a preliminary imaging of the patient, under broadest reasonable interpretation, the at least one processor had to have been configured to perform the step of operating the imaging detector. In regard to the imaging detector being at least partially retracted, Miller discloses “With continued reference to FIG. 1, the system 100 also comprises one or more imagers 112 which, in this embodiment, is retractable with respect to the gantry 102 between an extended position and a retracted position” [0043]. Therefore, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhu, Takayama and Hawman so as to include performing a preliminary scan with the imaging detector in a partially retracted position as disclosed in Miller in order to allow the imaging detector to be positioned relative to the subject in order to develop a treatment plan [Miller: 0011]. Prior to performing a scan of a region of interest with nuclear imaging techniques, it is important to position the patient within an imaging device. By allowing the image detector to be retracted the patient can be more easily positioned prior to developing a treatment plan. Combining the prior art elements according to known techniques would yield the predictable result of allowing a treatment plan to be developed based on a retracted position of the imaging detectors. 
The combination of Zhu, Takayama, Hawman and Miller does not explicitly teach “wherein preliminary imaging information acquired during the preliminary imaging is used to determine the patient border” (Claim 4) or “using the preliminary imaging information to determine the patient border” (Claim 11).
Hanis teaches “wherein preliminary imaging information acquired during the preliminary imaging is used to determine the patient border” (Claim 4) or “using the preliminary imaging information to determine the patient border” (Claim 11) (“In another embodiment for determining the ex-FoV, a first reconstruction (possibly at low resolution) is performed in a very large FoV that is known to encompass the entire subject. For example, the FoV can be chosen at least as large as the scanner bore. The true patient outline can then be detected in this first reconstruction” [0038]. Thus, since the first reconstruction (i.e. possibly at low resolution) can be used to detect the true patient outline, under broadest reasonable interpretation, the preliminary imaging information acquired during the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhu, Takayama, Hawman and Miller so as to include the preliminary imaging information to be used to determine the patient border as disclosed in Hanis in order to allow the user to view the patient border and extend the field of view based on the determined outline [Harris: 0051]. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to view the patient border within the images to develop a treatment plan.
In regard to claims 5 and 12, due to their dependence on claims 4 and 11, respectively, these claims inherit the references disclosed therein. That being said, the combination of Zhu, Takayama and Hawman does not teach “wherein the at least one processor is configured to determine a detector position for a subsequent imaging after the preliminary imaging using the determined patient border” (Claim 5) or “further comprising determining a detector position for a subsequent imaging after the preliminary imaging using the determined patient border” (Claim 12).
Miller teaches “wherein the at least one processor is configured to determine a detector position for a subsequent imaging after the preliminary imaging […]” (Claim 5) or “further comprising determining a detector position for a subsequent imaging after the preliminary imaging […]” (Claim 12) (“Accordingly, there is a need for a patient positioning an repositioning support system for fixedly securing a patient in an original position during radiation treatment and for repositioning the patient in the same original position during any subsequent radiation treatment sessions” [0011] and “With continued reference to FIG. 1, the system 100 also comprises one or more imagers 112 which, in this embodiment, is retractable with respect to the gantry 102 between an extended position and a retracted position. Here, the imager 112 is shown in the extended position” [0043]. In this case since the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhu, Takayama and Hawman so as to include performing a subsequent scan with the imaging detector as disclosed in Miller in order to allow the imaging detector to be positioned relative to the subject depending on a treatment plan [Miller: 0011]. Prior to performing a scan of a region of interest with nuclear imaging techniques, it is important to position the patient within an imaging device. By allowing the image detector to be retracted the patient can be more easily positioned prior to developing a treatment plan. Combining the prior art elements according to known techniques would yield the predictable result of allowing a treatment plan to be developed based on a retracted position of the imaging detectors. 
The combination of Zhu, Takayama, Hawman and Miller does not explicitly teach “using the determined patient border” (Claims 5 and 12). 
Hanis teaches “using the determined patient border” (“In another embodiment for determining the ex-FoV, a first reconstruction (possibly at low resolution) is performed in a very large FoV that is known to encompass the entire subject. For example, the FoV can be chosen at least as large as the scanner bore. The true patient outline can then be detected in this first reconstruction” [0038]. Thus, since the first reconstruction (i.e. possibly at low resolution) can be used to detect the true patient outline, under broadest reasonable interpretation, the preliminary imaging information acquired during the preliminary scan (i.e. first reconstruction) can be used to determine the patient border (i.e. true patient outline) for use in subsequent imaging.).
.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US 20130032715 A1 “Zhu”; Takayama et al. US 20070194222 A1 “Takayama” and Hawman US 20060091315 A1 “Hawman” as applied to claims 1-3, 6-7, 9-10, 13-14 above and further in view of Forthmann et al. US 2012002780 A1 “Forthmann”.
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Zhu, Takayama and Hawman does not teach “wherein the imaging detector is mounted to a gantry and movable relative to the gantry to position the imaging detector with respect to a subject”.
Forthmann teaches “wherein the imaging detector is mounted to a gantry and movable relative to the gantry to position the imaging detector with respect to a subject” (“The rotating gantry 330 is adapted to rotate around the scanning tube 340 (i.e., around the Z-axis) and the imaged subject when located therein. […] One or more radiation detector units 370 are also mounted on the rotating gantry 330” [0026]. In this case, the radiation detector units constitute imaging detectors. Since the radiation detector units 370 are mounted on the rotating gantry, under broadest reasonable interpretation, the imaging detector is mounted to a gantry. Furthermore, in regard to the imaging detector being movable relative to the gantry to position the imaging detector with respect to a subject, Forthmann discloses “In another implementation, the source 350, collimator 360, and detector 370 are movably mounted to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhu, Takayama and Hawman so as to include the imaging detector being mounted to a gantry and movable relative to the gantry as disclosed in Forthmann in order to allow images to be obtained from multiple locations within the subject being examined. Mounting an imaging detector to a gantry is one of a finite number of device configurations that can be used to perform nuclear imaging techniques and has a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known methods would yield the predictable result of allowing the imaging detector be positioned and moved relative to the subject being examined.   
Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US 20130032715 A1 “Zhu”; Takayama et al. US 20070194222 A1 “Takayama” and Hawman US 20060091315 A1 “Hawman” as applied to claims 1-3, 6-7, 9-10 and 13-14 above, and further in view of Iida et al. US 20130294671 A1 “Iida”. 
In regard to claim 15, Zhu teaches “[…] acquire radiation including both direct radiation and scattered radiation from an object with an imaging detector” (“A method of computed tomography imaging, comprising: providing an energy source for directing energy along a path at least x toward an object located a distance from the energy source, wherein a portion of the energy undergoes Compton effect upon interaction with the object to create a plurality of Compton scatter photons” [Claim 8]; “Front detector 106 receives the radiation transmitted or deflected by object 102 or structure 104 in a generally “x” direction from focal point 100, or the X-ray source” [0039] and “The system of FIG. 1 further comprises side detector 108. Side detector 108 can have a construction similar to front detector 
 “identify direct radiation […]” (“Front detector 106 receives the radiation transmitted or deflected by object 102 or structure 104 in a generally “x” direction from focal point 100, or the X-ray source” [0039]. Transmission of radiation in the generally “x” direction from focal point 100 as shown in FIG. 1, corresponds to direct radiation. In order for the front detector to receive the radiation transmitted by the object in a generally “x” direction from focal point 100, under broadest reasonable interpretation the front detector had to have identified direct radiation.);
“identify scattered radiation […]” (“When irradiated by a source, object 102 or structure 104 will radiate or reflect various types of radiation in various directions. To locate the source of scatters photons, pinhole collimator 110 is placed in between side detector 108 and object 102 […] the majority of the received scatter photons on side detector 108 are generated by Compton scattering processes” [0040]. Therefore, in order for the side detector 108 to receive scatter photons generated by Compton scattering processes, the side detector had to have identified scattered radiation.); and
Zhu does not explicitly teach “using a first energy window” or “using a second energy window”. 
Takayama teaches to “using a first energy window” or “using a second energy window” (“The window circuit 2A is to generate one pulse signal in the case the Z signal, inputted from the gamma camera section 1, represents an energy fallen within the range of a main window (first collection 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the detector system of Zhu so as to include the first and second energy windows of Takayama in order to detect radiation emitted from an object within multiple energy windows [Takayama: 0006]. Gamma rays are commonly used in nuclear imaging. By including multiple energy windows, the scattering of the gamma rays as a result of interaction with the object being examined can be detected. Combining the prior art elements according to known techniques would yield the predictable result of detecting both direct and scattered radiation each within different energy characteristics.
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, Zhu does not teach “wherein the second energy window includes lower energies than the first energy window”.
Takayama teaches “wherein the second energy window includes lower energies than the first energy window” (“The window circuit 2A is to generate one pulse signal in the case the Z signal, inputted from the gamma camera section 1, represents an energy fallen within the range of a main window (first collection window). The main window is set up at and around an energy (peak energy) at which the count on the radioisotope to collect is maximized” [0036] and “Meanwhile, the window circuit 2B is to generate one pulse signal in the case the Z signal represents an energy fallen within the energy range of a sub-window (second collection window) adjacent to and on a lower energy side than the main window” [0037]. The main window (first collection window) constitutes a first energy window and the sub-window (second collection window) constitutes a second energy window. In this case, since the second collection window is adjacent to the main window (i.e. the first energy window) and has lower energy than the main window, under broadest reasonable interpretation, the second energy window includes lower energies than the first energy window.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the detector system and method of Zhu so as to include the first and second energy windows of Takayama in order to detect radiation emitted from an object within multiple energy windows [Takayama: 0006]. Gamma rays are commonly used in nuclear imaging. By including multiple energy windows, the scattering of the gamma rays as a result of interaction with the object being examined can be detected. Combining the prior art elements according to known techniques would yield the predictable result of detecting both direct and scattered radiation each within different energy characteristics.
In regard to claim 19, due to its dependence on 15 claim inherits the references disclosed therein. That being said, Zhu discloses “wherein the direct radiation and scattered radiation are concurrently acquired” (“In addition to a primary or “front”, detector, placed in line with a target in conventional CT systems, various embodiments of the present invention use a secondary or “side” detector, in an orientation relative to the front detector. […] Some embodiments of the present invention acquire both conventional CT projection data and scatter data in a single scan, thereby maximizing the use of a single radiation event” [0037]. As established previously the front detector 106 acquires direct radiation and the side detector 108 acquires scattered radiation (i.e. Compton scatters). Since both conventional CT projection data (i.e. direct radiation) and scatter data are acquired in a single scan, under broadest reasonable interpretation, the at least one processor is configured to concurrently acquire direct radiation and scattered radiation.). 
Zhu does not teach “wherein the instructions cause the computer to store the direct radiation and scattered radiation in different datasets”.
Takayama teaches “wherein the instructions cause the computer to store the direct radiation and scattered radiation in different datasets” (“In this situation, in the existing medical apparatus, the difference of energy-based collection efficiency is not corrected thus measuring higher-energy and lower-energy gamma rays equally one in count. The SPECT apparatus already possessed the function of storage in different files for the collection energy windows” [0009], “when receiving an XY signal from the gamma camera section 1, a pulse signal from the window circuit 2A and a reciprocal to collection efficiency from the CPU 4, the gamma-ray count circuit 5 sequentially adds the reciprocal to collection efficiency to a predetermined address of an image memory 6A which stores the two-dimensional position data” [0042] and “When receiving an XY signal from the gamma camera section 1, a pulse signal from the window circuit 2B and a reciprocal to collection efficiency from the CPU 4, the gamma-ray count circuit 5 sequentially adds the reciprocal to collection efficiency to a predetermined address of an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system and method of Zhu so as to include storing the direct radiation and scattered radiation in different datasets as disclosed in Takayama in order to allow these different radiation sets to be accessed separately at a future point in time. Combining the prior art elements according to known techniques would yield the predictable result of storing data in different datasets such that each can be accessed individually.
In regard to claim 20, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, the combination of Zhu and Takayama does not teach “wherein the patient border is determined using the scattered radiation and the direct radiation”.
Hawman teaches “wherein the patient border is determined using the scattered radiation and the direct radiation” (“In a fast pre-scan acquisition, scatter and transmission data can be acquired. These data can be reconstructed at sufficient resolution to determine patient contour. Based on the determined contour an NCO (non-circular orbit) can be configured that does not truncate patient data at body surface regions nearest to the detector, for either emission or transmission projections” [0046]. In this case, transmission data constitutes direct radiation. Therefore, since the scatter and transmission 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhu and Takayama so as to include determining the patient border using the scattered radiation and the direct radiation as disclosed in Hawman in order to reconstruct an image with sufficient resolution to provide to the user [Hawman: 0046]. The direct radiation and the scattered radiation both provide information about the patient’s contour therefore, it would be obvious to utilize both forms of radiation when determining the patient border.
 
The combination of Zhu, Takayama and Hawman does not teach “A non-transitory computer readable storage medium having stored thereon a computer program comprising instructions, which, when executed by a computer, cause the computer to:”.(Claim 15); “The computer readable storage medium of claim 15” (Claims 16, 19 and 20).
Iida teaches “A non-transitory computer readable storage medium having stored thereon a computer program comprising instructions, which, when executed by a computer, cause the computer to:” (Claim 15) and “The computer readable storage medium of claim 15” (Claims 16, 19 and 20) (“A computer-readable storage medium according to another aspect of the present invention is a computer-readable storage medium storing a program that is installed in a computer to make the computer operate as a contour image generating apparatus that generates a contour image from projection data on a subject” [0016] and “A non-transitory computer-readable storage medium […]” [Claim 8]. Therefore, since a program can be stored within the non-transitory computer-readable storage medium, under broadest reasonable interpretation, this non-transitory computer readable storage medium of Iida can be used to store the method instructions performed by the detector system of Zhu.).
. 
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. US 20130032715 A1 “Zhu”; Takayama et al. US 20070194222 A1 “Takayama”; Hawman US 20060091315 A1 “Hawman” and Iida et al. US 20130294671 A1 “Iida” as applied to claims 15-16 and 19-20 above, and further in view of Miller et al. US 20060002511 A1 “Miller” and Hanis US 20130294570 A1 “Hanis”. 
In regard to claim 17, due to its dependence on claim 15, this claim inherits the references disclosed therein. The combination of Zhu, Takayama, Hawman and Iida does not teach “wherein the instructions cause the computer to: operate the imaging detector to perform a preliminary imaging with the imaging detector at least partially retracted; acquiring preliminary imaging information acquired during the preliminary imaging; […]”.
Miller teaches “wherein the instructions cause the computer to: operate the imaging detector to perform a preliminary imaging with the imaging detector at least partially retracted; acquiring preliminary imaging information acquired during the preliminary imaging; […]” (“For each treatment session, it is important that the patient be supported in the exact same position as during the preliminary imaging or scanning session utilized in the development of the treatment plan (i.e. the original position)” [0011]. In this case in order to perform a preliminary imaging of the patient, under 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhu, Takayama, Hawman and Iida so as to include performing a preliminary scan with the imaging detector in a partially retracted position as disclosed in Miller in order to allow the imaging detector to be positioned relative to the subject in order to develop a treatment plan [Miller: 0011]. Prior to performing a scan of a region of interest with nuclear imaging techniques, it is important to position the patient within an imaging device. By allowing the image detector to be retracted the patient can be more easily positioned prior to developing a treatment plan. Combining the prior art elements according to known techniques would yield the predictable result of allowing a treatment plan to be developed based on a retracted position of the imaging detectors. 
The combination of Zhu, Takayama, Hawman, Iida and Miller does not explicitly teach to “use the preliminary imaging information to determine the patient border”.
Hanis teaches to “use the preliminary imaging information to determine the patient border” (“In another embodiment for determining the ex-FoV, a first reconstruction (possibly at low resolution) is performed in a very large FoV that is known to encompass the entire subject. For example, the FoV can be chosen at least as large as the scanner bore. The true patient outline can then be detected in this first reconstruction” [0038]. Thus, since the first reconstruction (i.e. possibly at low resolution) can be used to detect the true patient outline, under broadest reasonable interpretation, the preliminary imaging 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhu, Takayama, Hawman, Iida and Miller so as to include the preliminary imaging information to be used to determine the patient border as disclosed in Hanis in order to allow the user to view the patient border and extend the field of view based on the determined outline [Harris: 0051]. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to view the patient border within the images to develop a treatment plan.
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Zhu, Takayama, Hawman and Iida does not teach “wherein the instructions cause the computer to determine a detector position for a subsequent imaging after the preliminary imaging using the determined patient border”.
Miller teaches “wherein the instructions cause the computer to determine a detector position for a subsequent imaging after the preliminary imaging using the determined patient border” (“Accordingly, there is a need for a patient positioning an repositioning support system for fixedly securing a patient in an original position during radiation treatment and for repositioning the patient in the same original position during any subsequent radiation treatment sessions” [0011] and “With continued reference to FIG. 1, the system 100 also comprises one or more imagers 112 which, in this embodiment, is retractable with respect to the gantry 102 between an extended position and a retracted position. Here, the imager 112 is shown in the extended position” [0043]. In this case since the imager 112 can be positioned in an extended position and the patient is positioned in the original position during subsequent radiation treatment sessions, under broadest reasonable interpretation, the at least one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhu, Takayama, Hawman and Iida so as to include performing a subsequent scan with the imaging detector as disclosed in Miller in order to allow the imaging detector to be positioned relative to the subject depending on a treatment plan [Miller: 0011]. Prior to performing a scan of a region of interest with nuclear imaging techniques, it is important to position the patient within an imaging device. By allowing the image detector to be retracted the patient can be more easily positioned prior to developing a treatment plan. Combining the prior art elements according to known techniques would yield the predictable result of allowing a treatment plan to be developed based on a retracted position of the imaging detectors. 
The combination of Zhu, Takayama, Hawman, Iida and Miller does not explicitly teach “using the determined patient border”. 
Hanis teaches “using the determined patient border” (“In another embodiment for determining the ex-FoV, a first reconstruction (possibly at low resolution) is performed in a very large FoV that is known to encompass the entire subject. For example, the FoV can be chosen at least as large as the scanner bore. The true patient outline can then be detected in this first reconstruction” [0038]. Thus, since the first reconstruction (i.e. possibly at low resolution) can be used to detect the true patient outline, under broadest reasonable interpretation, the preliminary imaging information acquired during the preliminary scan (i.e. first reconstruction) can be used to determine the patient border (i.e. true patient outline) for use in subsequent imaging.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Zhu, Takayama, Hawman, Iida and Miller so as to include the preliminary imaging information to be used to determine the patient border as disclosed in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Volokh et al. US 20130248719 A1 “Volokh” is pertinent to the applicant’s disclosure because it includes “A nuclear medicine (NM) imaging system comprising: a gantry; a plurality of nuclear medicine (NM) cameras coupled to the gantry and configured to acquire emission data at a plurality of energy windows for a person having administered thereto a radiopharmaceutical comprising at least one radioactive isotope[…] an image reconstruction module configured to (i) perform a preliminary reconstruction of the acquired emission data to create one or more preliminary images of the peak energy window and the scatter energy window, (ii) determine a body outline of the person from at least one of the reconstructed preliminary image of the peak energy window or the reconstructed preliminary image of the scatter energy window” [Claim 16].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793